Exhibit 10.7
2011 AMENDMENT TO NONQUALIFIED DEFERRED COMPENSATION PLAN
FOR THE BOARD OF DIRECTORS
OF THE
FEDERAL HOME LOAN BANK OF DALLAS


Pursuant to the authority granted to the Board of Directors of Federal Home Loan
Bank of Dallas (the “Bank”) under Section 7.01 of the Nonqualified Deferred
Compensation
Plan for the Board of Directors of the Federal Home Loan Bank of Dallas for
deferrals prior to January 1, 2005 (the “Plan”), the Plan is hereby amended as
follows:


Section 4.01 (b) has been amended and restated in its entirety to read as
follows:


“(b) As of the last day of each calendar quarter, an amount equal to the
earnings attributable to the Participant’s Benefit Account. For the period of
August 1, 2004 through December 31, 2004 the earnings will be an amount equal to
the greater of: (1) the product of the Benefit Account balance as of that date
multiplied by the Interest Yield for that quarter, with interest credited for
the actual days the funds were in the Benefit Account during the quarter or (2)
the earnings attributable to the investment performance of assets contributed to
a grantor trust as defined in Section 671 of the Code (the “Trust”) established
by the Bank on behalf of the Plan with such earnings allocated to each Benefit
Account based upon the ratio each Participant’s Benefit Account balance bears to
the total balances of all Benefit Accounts held by the Trust that is
attributable to this Plan. For the period January 1, 2005 to March 31, 2011,
Benefit Account earnings will be determined based upon either (i) the Interest
Yield or (ii) the investment return attributable to the benchmark funds provided
by the Bank as deemed investment elections depending upon the elections made by
the Participant. For the period subsequent to March 31, 2011, Benefit Account
earnings will be determined based upon the investment return attributable to the
deemed investments selected by the Participant based upon the Mutual Fund Array
provided by the Bank.”


The effective date of this 2011 Amendment to the Plan shall be March 31, 2011.


Executed this 17th day of February, 2011.


FEDERAL HOME LOAN BANK OF DALLAS


By: /s/ Timothy J. Heup__________________
Timothy J. Heup, Senior Vice President


Attest:
/s/ Brehan Chapman______________________________
Brehan Chapman, Vice President & Corporate Secretary
